November 19, 2004


Mr. Robert F. Scheihing
Adami Goldman & Shuffield, Inc.
9311 San Pedro, Suite 900
San Antonio, TX 78216

Mr. Christopher W. Martin
Martin Disiere Jefferson & Wisdom, L.L.P.
808 Travis, Suite 1800
Houston, TX 77002-2781
Mr. Robert L. Templeton
Templeton Smithee Hayes Heinrich & Russell, LLP
320 South Polk, Suite 1000-L.B.5
Amarillo, TX 79101

Mr. Levon G. Hovnatanian
Martin Disiere Jefferson & Wisdom, L.L.P.
808 Travis, Suite 1800
Houston, TX 77002

RE:   Case Number:  03-0662
      Court of Appeals Number:  07-01-00396-CV
      Trial Court Number:  86,842-E

Style:      REPUBLIC UNDERWRITERS INSURANCE COMPANY
      v.
      MEX-TEX, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  (Justice Medina not sitting)
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Peggy Culp  |
|   |Ms. Cindy       |
|   |Groomer         |